E. Jennings, Judge, dissenting. While I agree with the majority of this court that there are potential problems in connection with the motion, I cannot join in the court’s disposition. I would grant the motion. The majority’s concerns are quite reasonable. If criminal defendants are misusing the system to obtain transcripts at State expense when they are not entitled to do so, that is a cause for concern. But here we draw the inference that there is necessarily a problem and, on our own motion, remand the matter to the trial court with instructions. When we raise and decide issues sua sponte we are somewhat more likely to go astray. It is the State, through the attorney general’s office, who represents the people in criminal proceedings. I would leave it to the State to represent the people in this matter and ask for relief if the process is being abused. Here, the State has not opposed the motion for substitution of counsel. Finally, I must concede that we took a similar approach in Smith v. State, 63 Ark. App. 31, 970 S.W.2d 336 (1998). For the reasons stated, I respectfully dissent. Pittman, Stroud, Neal, and Roaf, JJ., join in this dissent.